DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: the term “back and server” in line 3 appears to have a minor typographical error. In this Office Action (OA), this term is treated as “back end server.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Port, Pub. No. U.S. 2016/0213301, in view of Lane, Pub. No. U.S. 2017/0124699.
Regarding claims 1 and 2, Port discloses a wearable/mobile system for detection of mild traumatic brain injury (mTBI) such as concussion (see the abstract and par. 0002), the system comprising: 
a mobile device 100 including eye movement visualization unit comprising a camera 102, microphone 138, display screen 130, a processor 132 having an application program, and a network connection (see Figs. 1-2, and pars. 0006, 0012, 0043, 0052); and a back end server/ computing device 108 (Fig. 2, and par. 0046). Port teaches the mobile system is configured for monitoring eye movement of a user/subject for concussion analysis and scoring (see pars 0004, 0011-0013). The computing device is configured to receive, process, and store the eye movement data of the subject. The computing device is further configured to calculate a difference with eye movement data of the user taken a prior time when the user is unimpaired to determine if the user has a concussion (pars. 0006, 0008).
 Porter further teaches that, in some embodiments, the system comprises a user control and an audio unit such as a microphone and at least one speaker (see pars. 0007, 0055). However, he does not teach collecting audio data in response to specific questions from the user for concussion examination and scoring based on speech recognition analysis as claimed. Lane disclose an alternative portable concussion screening system 104 (par. 0018), comprising: an image sensor, a display, an audio system including a microphone and speaker, and a computing unit comprising a concussion evaluation module (see the abstract, and Figs. 1-2, 7), wherein audio data collected via the microphone and speaker communication is used for the concussion examination based on speech/audio recognition analysis as claimed (see pars. 0024, 0044 – 0045). Hence, it would have been obvious to one of ordinary skill in the art, at the time the applicant’s invention was filed, to modify Porter in view of Lane to collect and process audio data as an alternative means for concussion analysis and scoring as presently claimed.
Regarding claims 3 and 4, Porter’s the computing system is configured to perform complete concussion test and score for a use based on the collected data.
Regarding claims 5 and 6, Porter’s mobile device collects eye movement data using the camera and transmits it to the back end server/computing device as claimed (par. 0012).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
December 1, 2022